             Case 19-20280      Doc 21     Filed 10/25/19     Page 1 of 12



                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MARYLAND

                                       )
IN RE: Chaka B. Young                  )
                                       ) Case 19-20280
                                       )
                                       ) Chapter 7
                                       )
                                       )
Debtor(s)                              )
                 DEBTOR'S AMENDMENTS (NO CREDITORS ADDED)

       Pursuant to Bankruptcy Rule 1009, the debtor submits the following amendments:



       1. Revised Schedule B showing post-petition inherited property.




                                                            Respectfully submitted,


                                                           /s/ Scott D. Arnopol
                                                          Scott D. Arnopol #02146
                                                          Counsel for Debtor
                                                          Suite 170
                                                          8181 Professional Place
                                                          Landover, MD 20785-2260
                                                          (301) 306-5588
                                                          arnopol@msn.com
                                              Case 19-20280                           Doc 21         Filed 10/25/19              Page 2 of 12
 Fill in this information to identify your case and this filing:

 Debtor 1                    Chaka B. Young
                             First Name                                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF MARYLAND

 Case number            19-20280                                                                                                                             Check if this is an
                                                                                                                                                                  amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                           12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.      Where is the property?




 1.1                                                                            What is the property? Check all that apply
        4109 Silver Park Terrace
        Street address, if available, or other description
                                                                                      Single-family home                          Do not deduct secured claims or exemptions. Put
                                                                                                                                   the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative
                                                                                  
                                                                                      Manufactured or mobile home
                                                                                                                                   Current value of the      Current value of the
        Suitland                          MD        20746-0000                        Land                                        entire property?          portion you own?
        City                              State              ZIP Code                 Investment property                               $250,832.00                 $250,832.00
                                                                                      Timeshare
                                                                                                                                   Describe the nature of your ownership interest
                                                                                      Other                                       (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one     a life estate), if known.

                                                                                      Debtor 1 only
        Prince Georges                                                                Debtor 2 only
        County                                                                        Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                      At least one of the debtors and another
                                                                                                                                      (see instructions)

                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




Official Form 106A/B                                                                  Schedule A/B: Property                                                                    page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                              Case 19-20280                       Doc 21           Filed 10/25/19                 Page 3 of 12
 Debtor 1         Chaka B. Young                                                                                                Case number (if known)          19-20280

        If you own or have more than one, list here:
 1.2                                                                         What is the property? Check all that apply
        3204 W. 13th Street                                                          Single-family home                              Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                            the amount of any secured claims on Schedule D:
                                                                                     Duplex or multi-unit building
                                                                                                                                      Creditors Who Have Claims Secured by Property.
                                                                                      Condominium or cooperative
                                                                                
                                                                                     Manufactured or mobile home
                                                                                                                                      Current value of the          Current value of the
        Little Rock                       AR        72204-0000                       Land                                            entire property?              portion you own?
        City                              State              ZIP Code                Investment property                                    $130,170.00                     $130,170.00
                                                                                     Timeshare
                                                                                                                                      Describe the nature of your ownership interest
                                                                                     Other                                           (such as fee simple, tenancy by the entireties, or
                                                                             Who has an interest in the property? Check one           a life estate), if known.

                                                                                     Debtor 1 only                                   sole owner
        Pulaski                                                                      Debtor 2 only
        County                                                                       Debtor 1 and Debtor 2 only
                                                                                                                                           Check if this is community property
                                                                                     At least one of the debtors and another
                                                                                                                                          (see instructions)

                                                                             Other information you wish to add about this item, such as local
                                                                             property identification number:

                                                                             post-petition inherited real property


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                                $381,002.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1     Make:         Honda                                                                                                          Do not deduct secured claims or exemptions. Put
                                                                        Who has an interest in the property? Check one
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        Accord                                           Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
          Year:         2004                                             Debtor 2 only                                                Current value of the         Current value of the
          Approximate mileage:                     140,000               Debtor 1 and Debtor 2 only                                   entire property?             portion you own?
          Other information:                                             At least one of the debtors and another
         Location: 4109 Silver Park
         Terrace, Suitland MD                                            Check if this is community property                                       $500.00                       $500.00
                                                                           (see instructions)
         20746-3048


  3.2     Make:         Chevrolet                                                                                                      Do not deduct secured claims or exemptions. Put
                                                                        Who has an interest in the property? Check one
                                                                                                                                       the amount of any secured claims on Schedule D:
          Model:        monte Carlo                                      Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
          Year:         2007                                             Debtor 2 only                                                Current value of the         Current value of the
          Approximate mileage:                     200.000               Debtor 1 and Debtor 2 only                                   entire property?             portion you own?
          Other information:                                             At least one of the debtors and another
         post-petition inherited personal
         property                                                        Check if this is community property                                       $100.00                       $100.00
                                                                           (see instructions)




Official Form 106A/B                                                             Schedule A/B: Property                                                                                page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                          Best Case Bankruptcy
                                        Case 19-20280                   Doc 21           Filed 10/25/19                Page 4 of 12
 Debtor 1       Chaka B. Young                                                                                      Case number (if known)      19-20280
4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $600.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured
                                                                                                                                                  claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.     Describe.....

                                    living room set
                                    Location: 4109 Silver Park Terrace, Suitland MD 20746-3048                                                                      $60.00


                                    bedroom sets (2)
                                    Location: 4109 Silver Park Terrace, Suitland MD 20746-3048                                                                    $100.00


                                    washer-dryer
                                    Location: 4109 Silver Park Terrace, Suitland MD 20746-3048                                                                    $150.00


                                    desk
                                    Location: 4109 Silver Park Terrace, Suitland MD 20746-3048                                                                      $35.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
    No
     Yes.     Describe.....

                                    laptop computer
                                    Location: 4109 Silver Park Terrace, Suitland MD 20746-3048                                                                    $100.00


                                    televisions (3)
                                    Location: 4109 Silver Park Terrace, Suitland MD 20746-3048                                                                    $150.00


                                    DVD player
                                    Location: 4109 Silver Park Terrace, Suitland MD 20746-3048                                                                      $35.00


                                    microwave
                                    Location: 4109 Silver Park Terrace, Suitland MD 20746-3048                                                                      $35.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
     No
     Yes. Describe.....
Official Form 106A/B                                                   Schedule A/B: Property                                                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                                                 Case 19-20280                            Doc 21                Filed 10/25/19     Page 5 of 12
 Debtor 1          Chaka B. Young                                                                                                Case number (if known)   19-20280

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    No
     Yes.       Describe.....

                                            camera
                                            Location: 4109 Silver Park Terrace, Suitland MD 20746-3048                                                                        $75.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
    No
     Yes.       Describe.....

                                            registered handguns (2)
                                            Location: 4109 Silver Park Terrace, Suitland MD 20746-3048                                                                      $300.00


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.       Describe.....

                                            man's wardrobe - used
                                            Location: 4109 Silver Park Terrace, Suitland MD 20746-3048                                                                        $50.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
     Yes.       Describe.....

                                            ring
                                            Location: 4109 Silver Park Terrace, Suitland MD 20746-3048                                                                      $100.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
     Yes. Describe.....
14. Any other personal and household items you did not already list, including any health aids you did not list
     No
     Yes. Give specific information.....

 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                               $1,190.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                Current value of the
                                                                                                                                                            portion you own?
                                                                                                                                                            Do not deduct secured
                                                                                                                                                            claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
     Yes................................................................................................................



Official Form 106A/B                                                                      Schedule A/B: Property                                                                page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                          Case 19-20280                Doc 21           Filed 10/25/19            Page 6 of 12
 Debtor 1        Chaka B. Young                                                                                 Case number (if known)   19-20280
17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:


                                        17.1.    Checking                     Navy Federal Credit Union                                                    $400.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................                     Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
     No
     Yes. Give specific information about them...................
                                          Name of entity:                                                        % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                          Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
     Yes. List each account separately.
                                        Type of account:                      Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
     Yes. .....................                                              Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     No
     Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
     No
     Yes. Give specific information about them...
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     No
     Yes. Give specific information about them...
 Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                           portion you own?

Official Form 106A/B                                                   Schedule A/B: Property                                                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                            Case 19-20280                       Doc 21             Filed 10/25/19                    Page 7 of 12
 Debtor 1        Chaka B. Young                                                                                                  Case number (if known)        19-20280
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.

28. Tax refunds owed to you
     No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
     No
     Yes. Give specific information..
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
     No
     Yes. Name the insurance company of each policy and list its value.
                                             Company name:                                                            Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
     No
     Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
     No
     Yes. Describe each claim.........
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes. Describe each claim.........
35. Any financial assets you did not already list
     No
     Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................                 $400.00


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.     Go to line 47.


Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
                                              Case 19-20280                         Doc 21              Filed 10/25/19                     Page 8 of 12
 Debtor 1         Chaka B. Young                                                                                                        Case number (if known)   19-20280


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                          $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $381,002.00
 56. Part 2: Total vehicles, line 5                                                                              $600.00
 57. Part 3: Total personal and household items, line 15                                                        $1,190.00
 58. Part 4: Total financial assets, line 36                                                                     $400.00
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                        $2,190.00             Copy personal property total                $2,190.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $383,192.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
                               Case 19-20280       Doc 21     Filed 10/25/19     Page 9 of 12



                        UNSWORN DECLARATION UNDER PENALTY OF PERJURY
                            OF INDIVIDUAL TO DEBTOR'S AMENDMENTS




          I, Chaka B. Young, declare under penalty of perjury that I have read the foregoing Schedules to debtor's

petition, consisting of 7 page(s), and that they are true and correct to the best of my knowledge, information and

belief.



Executed on 10/25/2019



                                                         /s/ Chaka B. Young
                                                       Chaka B. Young
                              Case 19-20280     Doc 21     Filed 10/25/19   Page 10 of 12



                                     CERTIFICATE OF SERVICE

       I hereby certify that on the 25th day of October, 2019, I reviewed the Court’s CM/ECF system and it

reports that an electronic copy of the Debtor’s Amendment to Schedules will be served electronically by the

Court’s CM/ECF system on the following:



Merrill Cohen        trustee@cohenbaldinger.com, mcohen@ecf.axosfs.com



       I hereby further certify that on the 25th day of October, 2019, a copy of the Debtor’s Amendment to

Schedules was also mailed first class mail, postage prepaid to:

American Express
PO Box 981537
El Paso, TX 79998

Brown and Brown Chtd
8501 La Salle Road Ste 212
Towson, MD 21286-5980

Capital One
PO Box 30281
Salt Lake City, UT 84130

Client Services Inc
3451 Harry Truman Blvd
Saint Charles, MO 63301-3236

Discover Financial Services
PO Box 15316
Wilmington, DE 19850-5316

Fort Washington Medical Center
11711 Livingston Road
Fort Washington, MD 20744

Glasser & Glasser
580 E. Main Street Ste. 600
Norfolk, VA 23510
                              Case 19-20280   Doc 21   Filed 10/25/19   Page 11 of 12




Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346

Jessica H. Gibson, Esq.
400 E. Pratt St., 8th Floor
Baltimore, MD 21202

Midland Funding LLC
2365 Northside Dr Ste300
San Diego, CA 92108

Nationwide Credit
PO Box 10354
Des Moines, IA 50306

PEPCO
701 9th Street, NW
Washington, DC 20068-0001

PEPCO
PO Box 13608
Philadelphia, PA 19101

R.A.
2135 Espey Court, Ste 7
Crofton, MD 21114

Radius Global Solutions
PO Box 390846
Minneapolis, MN 55439

SECU
8501 La Salle Road
Towson, MD 21204

SECU
8503 LaSalle Rd
Towson, MD 21286

Specialized Loan Servicing
8742 Lucent Blvd Ste 300
Littleton, CO 80129
Case 19-20280    Doc 21    Filed 10/25/19   Page 12 of 12




            Respectfully submitted,




                /s/ Scott D. Arnopol
                               Scott D. Arnopol #02146
                               Counsel for Debtor
                               Suite 170
                               8181 Professional Place
                               Landover, MD 20785-2260
                               (301) 306-5588
                               arnopol@msn.com
